Citation Nr: 0722117	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-09 123	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease and congestive heart 
failure, to include as due to in-service herbicide exposure, 
and to include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease of the right and left lower extremities, claimed as 
blood clots, to include as due to in-service herbicide 
exposure, and to include as due to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION
The veteran served on active duty from December 1964 to 
February 1969.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO).  The Board denied the 
claim on appeal by an October 2005 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on an August 2006 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal for development in compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision on the issues, finding that the decision of October 
24, 2005 failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the October 2005 


decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the October 2005 decision 
by the Board had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


